DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-8, 21 and 27 are rejected under 35 U.S.C. 103 as obvious over US 2014/0285645 A1 to Olive Medical Corporation (hereinafter Olive) in view of Imaizumi et al. (US 2004/0186351 A1)[claim 1]
Regarding claim 1, Olive discloses: A system (para [0023] “The disclosure extends to methods, systems, and computer based products for digital imaging that may be primarily suited to medical applications.") comprising: 
an emitter (Claim 11. An endoscopic system for use a controlled light environment comprising: an endoscope comprising a lumen and an image sensor; an emitter; ..."; para [0059] "I/O device(s) 1310 include various devices that allow data and/or other information to be input to or retrieved from computing device 1300. Example I/O device(s) 1310 include digital imaging devices, electromagnetic sensors and emitters...")” for emitting pulses of electromagnetic radiation (FIG.14A, para [0066] "In another implementation, a first pixel array 1410 and a second pixel array 1410 may be dedicated to receiving a predetermined range of wave lengths of electromagnetic radiation, wherein the first pixel array 1410 is dedicated to a different range of wave length electromagnetic radiation than the second pixel array 1410.");
an image sensor comprising a pixel array (1410, FIG.14A; para [0066] “FIGS. 14A and 14B illustrate an implementation of a monolithic sensor 1405 having a plurality of pixel arrays 1410 for producing a three dimensional image in accordance with the teachings and principles of the disclosure.”)
for sensing reflected electromagnetic radiation (para [0066] “In another implementation, a first pixel array 1410 and a second pixel array 1410 may be dedicated to receiving a predetermined range of wave lengths of electromagnetic radiation, wherein the first pixel array 1410 is dedicated to a different range of wave length electromagnetic radiation than the second pixel array 1410.");
a plurality of bidirectional data pads on the image sensor (150, fig. 1; para [0074] “An embodiment may further comprise bidirectional data pads to issue image data during a defined portion of the frame timing. ") for outputting image data (Pixel Data, Sensor Data Pads: OUTPUT, fig. 1; para [0033] “During phases 1 and 3, data may be issued from the sensor through sensor data pads 150, which are not signal samples from physical pixels. Rather they are data concerned with the synchronization of the chip to the camera system and for data locking. Phase 2 is concerned with the sensor rolling readout (internal timing, synchronization and readout of physical pixels) while phase 4 is for the purpose of sensor configuration.") and receiving configuration data (Configuration, Sensor data pads: INPUT, fig. 1; para [0033] “During the configuration phase, the sensor output data lines 160 may be reversed to accept incoming configuration commands."); and
a controller in electronic communication with the image sensor and the emitter (para [0056] "Processor(s) 1302 include one or more processors or controllers that execute instructions stored in memory device(s) 1304 and/or mass storage device(s) 1308."; Claim 1 "...a control circuit in electronic communication with the image sensor and the emitter;...");
wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation having a wavelength (infrared, 700nm - 1mm, para [0071] “Additionally, the teachings and principles of the disclosure may include any and all wavelengths of electromagnetic energy, including the visible and non-visible spectrums, such as infrared (IR), ultraviolet (UV), and X-ray.”).  However, Olive does not explicitly disclose the emitter includes a plurality of electromagnetic sources configured to emit electromagnetic radiation or the specific wavelength range of 770-795nm as claimed.
Imaizumi discloses a similar imaging system including an emitter comprising a plurality of electromagnetic sources configured to emit a plurality of pulses of electromagnetic light (e.g. Figure 21, Item 3D including sources 51 and 63) wherein at least one of the plurality of sources is tuned to emit a pulse within a waveband from about 770-795nm (e.g. Paragraphs 0236) to excite ICG and detect presence of a lesion (e.g. Paragraph 0234).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to include a plurality of light sources including one tuned to emit a pulse within the claimed language so both color and fluorescence images may be captured and so that an ICG dye may be excited for detection of lesions in living tissue.
[claim 2]
Regarding claim 2, Olive discloses the system of claim 1. Furthermore, Olive discloses: further comprising:
an oscillator disposed in the controller (VCO in CMOS sensor, FIG. 7); and
a frequency detector in electronic communication with the controller (Phase Frequency Detector, Fig. 7) to control a clock frequency of the image sensor (FIG.7, para [0042] " In the embodiment of FIG. 7, the feed-forward node may be chosen to be the go-fast go-slow signals and will be updated using the sensor low speed control programming. The feedback node may be chosen to be the multiplied clock prior to the divider by n. This multiplied frequency may be used to serialize the pixel data and is decoded by the CDR in the camera unit, which can then be fed back to the frequency detector. ") in response to signals from the controller that correspond to the frequency of the oscillator (para [0042] "In the embodiment of FIG. 7, the feed-forward node may be chosen to be the go-fast go-slow signals and will be updated using the sensor low speed control programming. The feedback node may be chosen to be the multiplied clock prior to the divider by n. This multiplied frequency may be used to serialize the pixel data and is decoded by the COR in the camera unit, which can then be fed back to the frequency detector. ").[claim 3]
Regarding claim 3, Olive discloses the system of claim 1.  Furthermore, Olive discloses: wherein electronic communication through each of the plurality of bidirectional pads is performed in defined phases (para [0033] "Each frame period may comprise 4 distinct phases.”) comprising:
a rolling readout phase during which image data is output from the image sensor through the plurality of bidirectional pads to the controller (Rolling Readout, Phase 2, FIG. 1; para [0033] "Phase 2 is concerned with the sensor rolling readout (internal timing, synchronization and readout of physical pixels)...");
a service line phase during which non-image data is output from the image sensor through the plurality of bidirectional pads to the controller (Service Lines, Phase 1, Phase 3, FIG. 1; para [0033] "During phases 1 and 3, data may be issued from the sensor through sensor data pads 150, which are not signal samples from physical pixels."); and 
a configuration phase during which image sensor configuration data is received by the image sensor from the controller through the plurality of bidirectional pads (Configurable duration, Phase 4, fig. 1; para (UU33] "...while phase 4 is for the purpose of sensor configuration.");
wherein image sensor data output lines are reversed during the configuration phase (para [0033] "During the configuration phase, the sensor output data lines 160 may be reversed to accept incoming configuration commands."); and 
wherein a clock data recovery circuit (para [0032] “Instead, the disclosure may use the CDR (Clock Data Recovery) system on the camera unit to correctly latch the incoming data.") is unlocked from an oscillator disposed in the controller when the image sensor data output lines are reversed (para [0033] "There is a risk that during phase 4, the CDR circuit in the camera unit will become unlocked, since the sensor will not send any data transitions during a defined period of time. The service lines of phase 1 may be used to send a continuous stream of data transitions, however, to re-lock the camera unit CDR circuit, should they be required.”).[claim 4]
Regarding claim 4, Olive discloses the system of claim 3.  Furthermore, Olive discloses: wherein clock signal data is transmitted during the service line phase (para [0034] “FIG. 2 illustrates an example of such a stream where a clock-tike signal is inserted into the output data stream, where normally there would be pixel data (clock recovery lines) 210. It should be noted that other clock patterns may be used and fall within the scope of this disclosure. As seen best in FIG. 2, a line header 222 may be defined, in order for the camera system to differentiate between clock recovery lines and pixel data lines.
The number of clock recovery lines in phase 1 is adjustable via a register setting.") and the configuration phase (para [0035] “It should be noted that the duration of phase 4 may be below about ~5 ms-10 ms, which allows for a very limited number of clock recovery lines. Therefore, the number of transitions available to re-lock the system may be correspondingly low. This should not normally be an issue, however, because the PLL voltage of the camera unit CDR does not have time to drift very far away from the locking voltage during phase 4.") and is not transmitted during the rolling readout phase (Claim 11 "11. The endoscopic system of claim 1, wherein clock signal data is transmitted during all frame period phases except during pixel data output phase.").[claim 5]
Regarding claim 5, Olive discloses the system of claim 1.  Furthermore, Olive discloses: wherein the image sensor does not comprise a dedicated input synchronization clock pad such that a total number of data pads in the image sensor is reduced (para (0031]-[0032] "An alternative system and method of latching high speed data may be to embed the clock signal within the data stream itself (clock encoding). At the receiving end, the data stream may be decoded in order to extract the clock, which is then used to latch the data. The penalty or disadvantage of this system and method may be that a significant burden is added to the payload and the output frequency has to be significantly increased. In this disclosure a method is described, which may prevent the need for output clock pads without the use of clock encoding. Instead, the disclosure may use the CDR (Clock Data Recovery) system on the camera unit to correctly latch the incoming data."; Claim 1 "...input and output pads wherein the pad count is reduced by not having a dedicated synchronization clock pad...").  [claim 6]
Regarding claim 6, Olive discloses the system of claim 1. Furthermore, Olive discloses: further comprising an oscillator disposed in the controller (FIG. 9, para [0044] " The embodiment of FIG. 9 depicts an equivalent circuit where the internal PLL remains unchanged, but the clock input pad is removed and the input clock signal is provided by a clock generator distributed circuit equivalent to that of FIG. 7. ") for providing a reference clock frequency (para [0044] "The embodiment of FIG. 9 depicts an equivalent circuit where the internal PLL remains unchanged, but the clock input pad is removed and the input clock signal is provided by a clock generator distributed circuit equivalent to that of FIG. 7. "; para [0074] “An embodiment may further comprise local oscillator as a PLL reference clock.")
to synchronize incoming data received from the image sensor (para [0031} "Synchronization of the sensor data may be performed without an output clock.").[claim 7]
Regarding claim 7, Olive discloses the system of claim 1. Furthermore, Olive discloses further comprising at least one transition within pixel serial data created by the pixel array of the image sensor (para [0073] “An embodiment may further comprise at least one transition within each pixel serial data created within the pixel array."), wherein the pixel serial data is replaced in the pixel array according to synchronization determined by clock signa! data (para [0073] "An embodiment may further comprise at least one transition within each pixel serial data created within the pixel array."; claim 8" 8. The endoscopic system of claim 1, wherein pixel data is replaced created with clock signal data for synchronization.” ).[claim 8]
Regarding claim 8, Olive discloses the system of claim 1. Furthermore, Olive discloses: further comprising: a phase lock loop (PLL) comprising PLL image sensor blocks (para [0074] "An embodiment of a reduced image sensor may operate, be designed by, and may comprise: replacing pixel data with clock signal data within, and at all output frame phases including during pixel data output phase; removing clock pads; building a Phase Lock Loop (PLL) with blocks of the sensor.") and PLL controller blocks (para [0074] "...building a Phase Lock Loop (PLL) with blocks of the sensor and other blocks of the camera unit...");
data lines electrically connecting the PLL image sensor blocks and the PLL controller blocks (para [0074] "...using data lines and configuration lines for connecting together sensor PLL blocks and camera unit PLL blocks..."); and 
configuration lines electrically connecting the PLL image sensor blocks and the PLL controller blocks (para [0074] "...using data lines and 
configuration lines for connecting together sensor PLL blocks and camera unit PLL blocks...");
wherein an oscillator disposed in the controller and a data recovery circuit are used to lock on to incoming data received by the controller from the image sensor (para [0074] "...and using the camera unit clock and data recovery circuit to lock on the incoming sensor data.").[claim 21]
Regarding claim 21, Olive discloses the system of claim 1. Furthermore, Olive discloses: wherein the image sensor comprises a first image sensor and a second image sensor such that the image sensor can generate a three-dimensional image (para (0066} "FIGS. 14A and 14B illustrate an implementation of a monolithic sensor 1405 having a plurality of pixel arrays 1410 for producing a three dimensional image in accordance with the teachings and principles of the disclosure.", para [0065] "Implementations of an image sensor that may be utilized by the disclosure include, but are not limited to, the following, which are merely examples of various types of sensors that may be utilized by the disclosure.” ).[claim 27]
Regarding claim 27, Imaizumi further discloses that the emitter has a filter which filters electromagnetic radiation having a wavelength from about 770-795nm (Figure 21, Item 62; Paragraph 0235).

Claim 9-11, 19, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Olive in view of US 2016/0183775 A1 in view of Imaizumi et al. (US 2004/0186351 A1) in view of  DePuy Synthes Products, Inc. (hereinafter DePuy).[claim 9]
Regarding claim 9, Olive discloses the system of claim 1. Olive does not disclose: wherein the image sensor is configured to generate a plurality of exposure frames, wherein each of the plurality of exposure frames corresponds to a pulse of electromagnetic radiation emitted by the emitter.
However, DePuy discloses: producing an image in light deficient environments (abstract) and further discloses: wherein the image sensor is configured to read a plurality of exposure frames (FtG.4, para [0066] "FIG. 4 graphically represents varying the duration and magnitude of the emitted electromagnetic pulse (e.g., Pulse 1 at 402, Pulse 2 at 404, and Pulse 3 at 406) to control exposure. "; para [0105] “In an exemplary embodiment, a fractional adjustment of the components within the system may be performed, for example, at about 0.1 dB of the operational range of the components in order to correct the exposure of the previous frame. "),
wherein each of the plurality of exposure frames corresponds to a pulse of electromagnetic radiation emitted by the emitter (para [0149] "For regular wide-dynamic range operation in the green frames, that is desirable. For the red and blue frames it means that the pulsing must be controlled in conjunction with the exposure periods so as to, e.g., provide blue light from the start of the long exposure and switch to red at the point that the short exposure pixels are turned on (both pixel types have their charges transferred at the same time). “).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to generate exposure frames for each pulse of the electromagnetic radiation as per DePuy in the system of Olive since it would provide a frame for each desired band of spectrum (for example, red, blue, green or IR spectrums) (See DePuy, para [0149) and Imaizumi, e.g. Figures 18-20).[claims 10 and 19]
Regarding claim 19, Olive discloses the system of claim 1. Olive does not disclose: wherein the controller is configured to synchronize timing of the pulses of electromagnetic radiation during a blanking period of the image sensor, wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array.
However, DePuy discloses: producing an image in light deficient environments (abstract) and further discloses: wherein the controller is configured to synchronize timing of the pulses of electromagnetic radiation during a blanking period of the image sensor (para [0064] “In the FIG. 2D example, the image generated from the light pulse will be solely available during frame (m+1) readout without any interference with frames (m) and (m+2). It should be noted that the condition to have a light pulse to be read out only in one frame and not interfere with neighboring frames is to have the given light pulse firing during the blanking time 216. Because the optical black rows 218, 220 are insensitive to light, the optical black back rows 220 time of frame (m) and the optical black front rows 218 time of frame (m+1) can be added to the blanking time 216 to determine the maximum range of the firing time of the light pulse 230."),
wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array (para [0064] "The time between the last row readout and the next readout cycle may be called the blanking time 216."). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to synchronize timing of the pulses during a blanking period of the image sensor as per DePuy in the system of Olive since the blanking period does not have new image data to be read from the sensor and synchronization during this period avoids interference between data from adjacent pulses or frames (DePuy, para [0064)).[claim 11]
Regarding claim 11, see the rejection of claim 9 above.  Furthermore, DePuy discloses: wherein at least a portion of the plurality of exposure frames are combined to form an image frame (FIG.22, para [0112] "As can be seen in FIG. 22, an imaging system may be cycled at a first intensity for a first cycle at 2202 and then subsequently cycled at a second intensity for a second cycle at 2204, and then by combining those first and second cycles into a single frame at 2206 so that greater dynamic range can be achieved.").  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the plurality of frames as claimed so that greater dynamic range can be achieved.[claim 20]
Regarding claim 20, Olive discloses the system of claim 1. Olive does not disclose: wherein two or more pulses of electromagnetic radiation emitted by the emitter result in two or more instances of reflected electromagnetic radiation that are sensed by the pixel array to generate two or more exposure frames that are combined to form an image frame.
However, DePuy discloses: producing an image in light deficient environments (abstract) and further discloses: wherein two or more pulses of electromagnetic radiation emitted by the emitter result in two or more instances of reflected electromagnetic radiation (105 a-c, FIG. 1; para [0045] "The light emitter 100 illustrated in the figure may be a laser emitter that is capable of emitting a red electromagnetic partition 105a, a blue electromagnetic partition 105b, and a green electromagnetic partition 105c in any desired sequence.”) that are sensed by the pixel array to generate two or more exposure frames (110 a-c, fig. 1; para [0047] "In the figure, the object 110 to be imaged contains a red portion 110a, green portion 110b and a blue portion 110c. As illustrated in the figure, the reflected light from the electromagnetic pulses only contains the data for the portion of the object having the specific color that corresponds to the pulsed color partition.") that are combined to form an image frame (para [0047] "Those separate color (or color interval) data sets can then be used to reconstruct the image by combining the data sets at 130.").
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine two or more exposure frames to form an image frame as per DePuy in the system of Olive since it would allow the image to have information from a broad range of spectrum.  Additionally not that Imaizumi discloses an image synthesis circuit for combining color and fluorescence image data to generate a synthesized image having a marker (e.g. Figure 23).  Therefore, it would have further been obvious to synthesize fluorescence image data as taught by Imaizumi to produce a combined image having a marker.  Note that the claim as written does not define the particular manner in which the exposure frames must be combined.[claim 22]
Regarding claim 22, Olive discloses the system of claim 1. Olive does not disclose: wherein the emitter is configured to emit a sequence of pulses of electromagnetic radiation repeatedly sufficient for generating a video stream comprising a plurality of image frames, wherein each image frame in the video stream comprises data from a plurality of exposure frames, and wherein each of the exposure frames corresponds to a pulse of electromagnetic radiation.  
However, DePuy discloses: producing an image in light deficient environments (abstract) and further discloses: wherein the emitter is configured to emit a sequence of pulses of electromagnetic radiation repeatedly sufficient for generating a video stream comprising a plurality of image frames (FIG.6, para (0069) "FIG. 6 illustrates a schematic of two distinct processes over a period of time from t(0) to t(1) for recording a frame of video for full spectrum light and partitioned spectrum light.” ; para [(0072) "As can be seen graphically in the embodiment illustrated in FIG. 6 between times t(0) and t(1), the sensor for the partitioned spectrum system 620 has cycled three times for every one of the full spectrum system. In the partitioned spectrum system 620, the first of the three sensor cycles is for a green spectrum 622 and 624, the second of the three is for a red spectrum 626 and 628, and the third is for a blue spectrum 630 and 632. Thus, in an embodiment, wherein the display device (LCD panel) operates at 50-60 frames per second, a partitioned light system should operate at 150-1180 frames per second to maintain the continuity and smoothness of the displayed video."; note that such a pulsing system would inherently have “a speed” as claimed),
wherein each image frame in the video stream comprises data from a plurality of exposure frames, and wherein each of the exposure frames corresponds to a pulse of electromagnetic radiation (para [0070] "As a result, the formed colored image has a higher modulation transfer function (MTF). Because the image from each color partition frame cycle, has a higher resolution, the resultant image created when the partitioned light frames are combined into a full color frame, also has a higher resolution. ").
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to emit pulses and capture image frames at sufficient rate to form video as per DePuy in the system of Olive since it would allow the said system to capture videos, as opposed to only still images (DePuy, para [0070]).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olive in view of US 2010/0245639 A1 in view of Imaizumi et al. (US 2004/0186351 A1) in view of Mori (hereinafter ‘Mori’).[claim 12]
Regarding Claim 12, Olive discloses the system of claim 1, Furthermore, Olive discloses: further comprising: 
a voltage controlled oscillator (VCO, fig. 7, fig, 8); 
a phase lock loop based on a charge pump for driving the voltage controlled oscillator (charge pump, fig. 7; para [0074] "An embodiment may be PLL based on a charge pump for driving the Voltage Controlled Oscillator (VCO).");
Olive does not disclose in the above embodiment: and a phase lock loop based on a digital-to-analog converter for driving the voltage controlled oscillator. 
However, Olive in a different embodiment discloses: 
a phase lock loop based on a digital-to-analog converter for driving the voltage controlled oscillator (808, DAC, fig. 8; para [0074] "An embodiment may be PLL based on a Digital to Analog Convertor (DAC) for driving the VCO."). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a phase lock loop based on a charge pump or a digital-to-analog converter as required for the system of Olive since it allows for using any 1efficient phase lock loops (para [0074)). However, Olive does not disclose: multiple phase lock loops with the phase lock loop based on the charge pump; and the phase lock loop based on the digital-to-analog converter.
However, Mori discloses: multiple phase lock loops (fig. 4; para [0168] “An example of the operations of the PLL circuit (A) as the first correction section REVC1 and the PLL circuit (B) as the second correction section REVC2 will be described in association with the operations of the counters 1412a to 1412c, with reference to FIGS. 4 and 7A to 7C."; para [0101}-p[0102) "When the PLL circuit (A) is formed for the P phase as described above, the oscillation frequency of the VCO 1411a is stable. Accordingly, stable counting with high accuracy can be performed. In order to count the upper bits at a high speed, a PLL circuit (B) (a second phase locked loop according to an embodiment of the present invention) is formed by a VCO 1411b (a second voltage-controlled oscillator according to an embodiment of the present invention), the counter 1412b, and the like.").
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use multiple phase lock loops as per Mori and further having them based on a charge pump and a digital-to-analog converter as per Olive for the system of Olive since using multiple PLLs improves performance (para [0027, Mori) and as per Olive the two methods of driving the VCO can be combined together (para [0075], Olive) and it further provides for processing of the images for various readout phases (Mori, para [0083}-[0084)]).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olive in view of US 2019/0170873 A1 in view of Imaizumi et al. (US 2004/0186351 A1) in view of SEZANNE MARINE LIMITED (hereinafter Sezanne).[claim 13]
Regarding claim 13, Olive discloses the system of claim 1. Olive does not explicitly disclose: wherein the emitter is configured to emit, during a pulse duration, a plurality of subpulses of electromagnetic radiation having a sub-duration shorter than the pulse duration.
However, Sezanne discloses: A method for use in imaging (abstract) and further discloses: wherein the emitter is configured to emit, during a pulse duration, a plurality of subpulses of electromagnetic radiation (para [0028] “These two pulses may be referred to as sub -pulses, and the two pulses may be transmitted as a set of sub-pulses. To obtain information about a pulse, instead of transmitting that pulse, information may be obtained by using a set of transmitted sub-pulses (where information derived from the sub-pulses may be pooled to determine information about the .effective. pulse). Sub-pulses represent portions of an effective single pulse, with each subpulse containing a portion of the effective signal's frequency content, having the same duration as the effective pulse. Combining subpulses, in particular received reflections of sub-pulses, correctly gives all of the frequency content of the effective signal (i.e. the single pulse, which has been replaced with sub-pulses). References to a pulse herein may also refer to a sub-pulse, and vice-versa."), having a sub-duration shorter than the pulse duration (para [0163]-[0165] "In terms of the amount of data obtained, ITDM-2 allows the same data to be acquired as would transmission/reception at the effective frequency. If, for example, the operating frequency is 50 kHz and the effective frequency desired is 500 kHz, that means that 10 sub-pulses must be transmitted to create the data that would be produced by a 500 kHz transmission. If the 500 kHz transmission were 50 cycles long (where a cycle is a “complete” wave, i.e. a waveform rising from zero to maximum amplitude, then to minimum (or maximum negative) amplitude, and a return to zero), then each of the subpulses would be of the same duration: 50/500,000=0.1 ms. In other words, the required duration of a sub-pulse may be calculated by dividing the number of cycles present in the single, effective pulse, by the effective frequency of the effective pulse. In this example, the combined length of all those sub-pulses is 1 ms (no delay is included in the total pulse time when combining into a multiplexed sample).").
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to emit multiple sub-pulses of shorter duration during the pulse duration in the system Olive as per Sezanne since it allows to transmit at a higher frequency and also create diversity of sub-pulse durations within pulse duration (See Sezanne, para [0165)).  Additionally note that it would have been obvious to detect and output data for an exposure frame so that images of each wavelength range may be captured as described by Olive and Imaizumi.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olive in view of Imaizumi et al. (US 2004/0186351 A1) in view of WO 2019/079010 A1 to CYMER, LLC(hereinafter Cymer).[claim 14]
Regarding claim 14, Olive discloses the system of claim 1.  Olive does not disclose: wherein one or more of the pulses of electromagnetic radiation emitted by the emitter comprise electromagnetic radiation emitted at two or more wavelengths simultaneously as a single pulse or a single subpulse.
However, Cymer discloses: wherein one or more of the pulses of electromagnetic radiation emitted by the emitter comprise electromagnetic radiation emitted at two or more wavelengths simultaneously as a single pulse or a single subpulse (single pulse, para [0083] “A pulse such as the pulse 600B (FIG. 6B) also may be formed using a line narrowing module similar to the line narrowing module 216C of FIG. 2C...Light from two or more of the orders may be allowed to reach the grating 291, and the light in each of the various diffraction orders has a different angle of incidence on the grating 291. In this way, a single pulse that includes two or more primary wavelengths may be formed.").
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to control emission of pulses by the various sources and to emit two or more wavelengths simultaneously as a single pulse as per Cymer in the system of Olive since it would allow the image sensor of the said system to capture the reflections from a wider range of the spectrum at the same time (See Cymer, para [0083)).

Claims 15-16, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olive in view of in view of Imaizumi et al. (US 2004/0186351 A1) in view of US 2008/0239070 A1 to Westwick et al. (hereinafter Westwick). [claim 15]
Regarding claim 15, Olive discloses the system of claim 1.  Olive does not disclose: wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is a fluorescence emission for exciting a fluorescent reagent, wherein the fluorescence emission results in a fluorescence exposure frame created by the image sensor, and wherein the controller is configured to provide the fluorescence exposure frame to a corresponding system that determines a location of a critical tissue structure within a scene based on the fluorescence exposure frame.
However, Westwick discloses: an endoscopic video system (abstract) and further discloses:
wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is a fluorescence emission for exciting a fluorescent reagent (FIG.4, para [0035] "FIG. 4 shows a second embodiment of a multi-mode light source 40 for simultaneously illuminating a tissue sample 200 with continuous fluorescence excitation light and switched illumination light. "; para [0027] "In fluorescence endoscopy, fluorophors in the tissue are excited by illumination with a shorter wavelength light and the resulting fluorescence emission is detected at Stokes-shifted longer wavelengths. The fluorophors may be either endogenous to the tissue (i.e., naturally present) or exogenous (e.g., dyes applied to enhance contrast for diagnostic or other imaging purposes). "),
wherein the fluorescence emission results in a fluorescence exposure frame created by the image sensor (para [0047] "This exposure and read-out scheme described above generates from the combination of odd and even fields a full frame of fluorescence image information
every six field time periods. "), and
wherein the controller is configured to provide the fluorescence exposure frame to a corresponding system that determines a location of a critical tissue structure within a scene based on the fluorescence exposure frame (para [0051] "An operator can therefore view the fluorescence image and the white-light light image simultaneously, without introducing a perceptible time delay between them. Consequently, for example, the location of a lesion can be readily viewed with high precision, which is very useful for diagnosis. ").
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have captured an image of the fluorescence emission to generate an exposure frame to determine a location of a critical tissue as per Westwick for the system of Olive since it allows for high precision viewing of the tissue/lesions for efficient diagnosis (See Westwick, para [0051}).[claim 16]
Regarding claim 16, Olive as modified by Imaizumi and Westwick discloses the system of claim 1, wherein the fluorescence emission comprises the electromagnetic radiation having the wavelength from about 770 nm to about 795 nm (see rejection of claim 1 above).
[claim 26]
Regarding claim 26, Olive discloses the system of claim 1. Furthermore, Olive discloses: wherein at least a portion of the pulses of electromagnetic radiation comprise a red wavelength, a green wavelength, a blue wavelength (para [007 1] “Additionally, the teachings and principles of the disclosure may include any and all wavelengths of electromagnetic energy, including the visible and non-visible spectrums, such as infrared (IR), ultraviolet (UV), and X-ray. "), Olive does not disclose: and a fluorescence wavelength such that reflected electromagnetic radiation sensed by the pixel array corresponding to each of the red wavelength, the green wavelength, the blue wavelength, and the fluorescence wavelength can be processed to generate a Red-Green-Blue (RGB) image comprising an overlay of fluorescence imaging data, wherein the fluorescence wavelength of electromagnetic radiation comprises the electromagnetic radiation having the wavelength from about 770 nm to about 790.
However, Westwick discloses: an endoscopic video system (abstract) and further discloses: and a fluorescence wavelength such that reflected electromagnetic radiation sensed by the pixel array corresponding to each of the red wavelength, the green wavelength, the blue wavelength, and the fluorescence wavelength can be processed (FIG.4, para [0035] "FIG. 4 shows a second embodiment of a multi-mode light source 40 for simultaneously illuminating a tissue sample 200 with continuous fluorescence excitation light and switched illumination light. "; para [0027] “In fluorescence endoscopy, fluorophors in the tissue are excited by illumination with a shorter wavelength light and the resulting fluorescence emission is detected at Stokes-shifted longer wavelengths. The fluorophors may be either endogenous to the tissue (i.e., naturally present) or exogenous (e.g., dyes applied to enhance contrast for diagnostic or other imaging purposes). "; para [0046] "The image signals from the color image sensor acquired alternatingly during "fluorescence-only" and “color-plus-fluorescence” measurements are supplied to processor/controller 14 which stores and processes the image signals to form the desired images for display.” ), to generate a Red-Green-Blue (RGB) image comprising an overlay of fluorescence imaging data (para [0051] "The processor/controller circuit 14 can carry out inter-image computation for superimposing a fluorescence image and a white-light light image on video monitor 18. An operator can therefore view the fluorescence image and the white-light light image simultaneously, without introducing a perceptible time delay between them. Consequently, for example, the location of a lesion can be readily viewed with high precision, which is very useful for diagnosis. "), wherein the fluorescence wavelength of electromagnetic radiation comprises the electromagnetic radiation having the wavelength from about 770 nm to about 790 (NIR, 750nm to 2500nm, para [0005] "The fluorescence excitation and emission wavelengths depend upon the type of fluorophors being excited. In the case of exogenously applied fluorophors, the band of excitation wavelengths may be located anywhere in the range from the ultraviolet (UV) to the near infra-red (NIR) and the emission wavelength band anywhere from the visible to the NIR. For fluorophors endogenous to tissue, the band of excitation and emission wavelengths are more limited (excitation from the UV to the green part of the visible spectrum, emission from the blue-green to the NIR). "). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have included the emission of visible and fluorescence light pulses for image capture of visible and fluorescence image frames to generate RGB with fluorescence overlay imaging as per Westwick for the system of Olive since it allows for high precision viewing of the tissue/lesions for efficient diagnosis (See Westwick, para [0051)).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olive in view of US 2015/0182118 A1 in view of Imaizumi et al. (US 2004/0186351 A1) in view of  DePuy Synthes Products, Inc. (hereinafter DePuy) in view of Official Notice.[claim 23]
Regarding claim 23, see the rejection of claim 22 above.  While the references teach pulsing the emitter to emit a plurality of pulses of electromagnetic radiation according to a pulse cycle, the references do not teach varying the pulse cycle according to a user input.
Official Notice is taken that it is well known in the art to allow a user to set a frame rate for captured images based on a user input.  The setting of such a frame rate allows the user to freely control the number of images captured during a specific duration, thereby ensuring the resulting video meets the user’s needs.  Therefore, it would have been obvious to adjust the cycle of the image capture and emission of light based on a user input to allow the user to set the frame rate of the captured images to meet their needs. 

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olive in view of US 2015/0182118 A1 in view of Imaizumi et al. (US 2004/0186351 A1) in view of Memorial Sloan Kettering Cancer Center et al. (hereinafter Memorial Sloan Kettering).[claim 25]
Regarding claim 25, Olive discloses the system of claim 1. Olive does not disclose: wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is an excitation wavelength for fluorescing a reagent, and wherein at least a portion of the reflected electromagnetic radiation sensed by the pixel array is a relaxation wavelength of the reagent.
However, Memorial Sloan Kettering discloses: a multichannel imaging system (abstract) and further discloses: The methods and systems described herein can be used with other imaging approaches such as the use of devices including but not limited to various scopes  microscopes, endoscopes), catheters and optical imaging equipment, for example computer based hardware for tomographic presentations. (para [0117]) and further discloses:
wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is an excitation wavelength for fluorescing a reagent (para [0014] "In one aspect, the invention provides a method for optical imaging of a region within a subject, the method comprising: (a) administering to the subject two or more different probe species each comprising a fluorescent reporter; (b) directing excitation light into the subject, thereby exciting the fluorescent reporters; (c) simultaneously detecting fluorescent light of different wavelengths, the detected fluorescent light having been emitted by the fluorescent reporters of the probe species in the subject as a result of excitation by the excitation light so as to discriminate between signals received from each probe species; and (d) processing signals corresponding to the detected fluorescent light to provide one or more images (e.g. a real-time video stream) of the region within the subject. "), and
wherein at least a portion of the reflected electromagnetic radiation sensed by the pixel array is a relaxation wavelength of the reagent (para [0276] “Additionally, various tissues exhibit different absorption and relaxation mechanisms, and as a consequence, the relationship between the fluorescent marker concentration and the visual signals differ between tissue types ... For example, the passage of fluorescent agent through a given pixel of interest Cpol{t) can be expressed as the convolution of the arterial input function (AIF) Ca(t) with the residue function R(t), as follows:  where Cpoi (t) is the measured concentration in the tissue as a function of time, Ca(t) is the fluorescent agent concentration in the artery as a function of time, R(t) is the amount of fluorescent agent still present in the vasculature at time t, and ais the fluorescent relaxivity."; FIG.47, para [0275] "FIG. 47 is an example of pixel-based wavelength analysis of a multichannel video stream. Video signals filtered to display only the wavelength corresponding to the fluorescent species administered are examined on a pixel-by-pixel basis. Due to the synchronicity of the video capture device, the pixel 4706 represents an exact 2D spatial position at each of the fluorescent wavelengths represented in images 4702 a , 4702 b, 4702 c, 4/U2d, 4/U2 e (collectively 47U2). the spectral signature plot 4704 approximates the spectral intensity at each wavelength. ").
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have included the excitation wavelength for fluorescing a reagent and sensing the relaxation wavelength as per Memorial Sloan Kettering for the system of Olive since it allows for optimization of the image based on imaging feedback (See Sloan Kettering, para [0151)).

Allowable Subject Matter
Claims 17, 18 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.[claims 17-18]
Regarding claims 17 and 18, while the prior art teaches determining a location and generating an overlay for a location of a tissue structure (e.g. Imaizumi or Westwick), the prior art does tno teach or reasonably suggest a controller which provides the exposure frames to a corresponding system that determines an identity or location of a tissue structure and receives back one or more of the identity or the location as required in claims 17 and 18.[claim 24]
Regarding claim 24, while the prior art teaches the use of a fluorescent reagent such as ICG which is excited by light in the wavelength of 770-795nm, the resulting emission by the reagent is outside of this claimed range (e.g. Imaizumi, Paragraphs 0112-0114, 0315).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J HENN whose telephone number is (571)272-7310. The examiner can normally be reached Monday-Friday ~8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Timothy J Henn/Primary Examiner, Art Unit 2698